Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 12, 2019

                           Nos. 04-18-00802-CR & 04-18-00803-CR

                                    Kenton Lance LIGHT,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court Nos. 6330 & 6328
                        Honorable N. Keith Williams, Judge Presiding


                                        O RDE R
       The court has examined the clerk’s records in Appeal Nos. 04-18-00802-CR and
04-18-00803-CR, and is of the opinion that, in the interest of efficient administration, they
should be consolidated for purposes of briefing and argument.

        We therefore ORDER Appeal Nos. 04-18-00802-CR and 04-18-00803-CR consolidated
for purposes of briefing and argument on appeal. The parties must file motions, briefs, and other
pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a single
appeal. The court will dispose of the appeals with the same judgment, opinion, and mandate.
This order does not extend the briefing schedule.

       Appellant’s brief remains due on May 8, 2019.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court